DETAILED ACTION
	This is a final Office action in response to communications received on 06/06/2022.  Claims 1-6, 12-17, 23-27, 29-33 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's Remarks in Response to Official Action, mailed 06/06/2022, have been considered, but have not been found persuasive.
In response to applicant’s argument on page 7-8 of the arguments that 
Davydov fails to disclose or suggest a single indication for a group of CCs that are in different frequency bands, Examiner finds the argument unpersuasive.  E.g., Davydov, Fig. 2A depicts that in a non-limiting example, two CCs (e.g., CC1 and CC2) are in different frequency bands, while Davydov, paragraph [0055] teaches that in one example, UE indicates that band A and band C share a same antenna panel but a separate antenna panel is used for band B (i.e., at least two CCs use different frequency bands). Also, Davydov, paragraph [0034] teaches that in a non-limiting example, the beam reported by the UE indicates whether the BWPs or CCs share the same panel or not (i.e., a first indication). Taken together, the above disclosures teach a single indication for a group of CCs that are in different frequency bands.
For similar reasons as for claim 1, the arguments on page 8 about independent claims 12, 23, and 29 are found to be unpersuasive, and the claim rejections are sustained.

Claim Rejections – 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2019/0239245 A1 (hereinafter, "Davydov").

As to claim 1:
	Davydov teaches the limitations of claim 1, as follows:
A method for wireless communication, comprising: 
transmitting, by a first node to a second node (Davydov, paragraph [0033], UE (i.e., first node) reports (i.e., transmits) to BS (i.e., second node),
a first indication that at least a first group of component carriers (CCs) share an analog beamformer at the first node (Davydov, paragraph [0034] teaches that in a non-limiting example, the beam reported by the UE indicates whether the BWPs or CCs share the same panel or not (i.e., a first indication), while Davydov, paragraph [0039] teaches that one or more CCs (i.e, first group of CCs) share the same receiving beam (i.e., a first indication), and Davydov, paragraph [0084] teaches aggregation of CC0 and CC1 (i.e., component carriers) to which the same analog receive beam weight is applied); 
wherein at least two CCs in the first group of CCs are in different frequency bands (Davydov, Fig. 2A depicts that in a non-limiting example, two CCs (e.g., CC1 and CC2) are in different frequency bands, while Davydov, paragraph [0055] teaches that in one example, UE indicates that band A and band C share a same antenna panel but a separate antenna panel is used for band B (i.e., at least two CCs use different frequency bands)); and
beamforming, by the first node and based on the first indication, antenna resources for at least one of transmitting signals to, or receiving signals from the second node over each of the CCs in the first group of CCs using the analog beamformer (Davydov, paragraph [0039] teaches that more than one CC (i.e., first group of CCs) share the same receiving beam at UE (i.e., beamforming by receiver based on first group of CCs)).

As to claim 2:
	Davydov teaches the limitations of claim 1, and teaches the remaining limitation of claim 2, as follows:
2. The method of claim 1, further comprising 
receiving, by the first node, a configuration of at least one configured list of CCs (Davydov, paragraph [0030] teaches that a UE can be configured with one or more CCs (i.e., UE receives a configured list of CCs)), 
wherein the first group of CCs corresponds to the at least one configured list of CCs (Davydov, paragraph [0030] teaches that in a non-limiting example, UE may implement all configured CCs through one antenna or panel (i.e., configured list of CCs received by UE corresponds to at least the first group of CCs that is taught by Davydov, paragraph [0039] to share the same receiving beam).  

As to claim 3:
	Davydov teaches the limitations of claim 2, and teaches the remaining limitation of claim 3, as follows:
3. The method of claim 2, 
wherein receiving the configuration is based on transmitting the first indication (Davydov, paragraph [0037] and [0038] teach that after UE reports whether CCs share the same receiving beam (i.e., based on at least UE transmitting a first indication), then BS provides to UE a configuration (i.e., UE receives configuration based on first indication) of both a control channel and a data channel for all CCs for the UE).

As to claim 4:
	Davydov teaches the limitations of claim 3, and teaches the remaining limitation of claim 4, as follows:
4. The method of claim 3, 
wherein the first indication includes an identifier associated with the at least one list of CCs (Davydov, paragraph [0034] teaches that UE may include a panel index (i.e., identifier) associated with a beam while reporting multiple CCs that share the beam).

As to claim 5:
	Davydov teaches the limitations of claim 3, and teaches the remaining limitation of claim 5, as follows:
5. The method of claim 3, 
wherein the first node is a user equipment (UE), wherein receiving the configuration of the at least one configured list of CCs comprises receiving, from an access point (Davydov, paragraph [0037] and [0038] teach that gNB (i.e., access point) provides configuration to a UE (i.e., first node)), 
the configuration of the at least one configured list of CCs as uplink CCs 
having a same spatial relation (Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same beam for transmission of uplink channels, with the beam being based in a non-limiting example on a PUCCH beam indicated by PUCCH-spatialRelationlnfo, (i.e., same spatial relation)).

As to claim 6:
	Davydov teaches the limitations of claim 3, and teaches the remaining limitation of claim 6, as follows:
6. The method of claim 3, 
wherein the first node is a user equipment (UE), wherein receiving the configuration of the at least one configured list of CCs comprises receiving, from an access point (Davydov, paragraph [0037] and [0038] teach that gNB (i.e., access point) provides configuration to a UE (i.e., first node)),
the configuration of the at least one configured list of CCs as downlink CCs having a same quasi-colocation (QCL) assumption (Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption)).

As to claim 12:
	Davydov teaches the limitations of claim 12, as follows:
12. An apparatus for wireless communication, comprising: 
a transceiver (Davydov, FIG. 7 depicts UE (i.e., apparatus for wireless communication) communicating bi-directionally with RAN/AP, with a transceiver being inherent to such communication); 
a memory (Davydov, FIG. 8, part 804G) configured to store instructions; and 
one or more processors (Davydov, FIG. 8, part 804E) communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 
transmit, to a second apparatus (Davydov, paragraph [0033], UE reports (i.e., transmits) to BS (i.e., second apparatus), 
a first indication that at least a first group of component carriers (CCs) share an analog beamformer at the apparatus (Davydov, paragraph [0034] teaches that in a non-limiting example, the beam reported by the UE indicates whether the BWPs or CCs share the same panel or not (i.e., a first indication), while Davydov, paragraph [0039] that one or more CCs (i.e, first group of CCs) share the same receiving beam (i.e., a first indication), and Davydov, paragraph [0084] teaches carrier aggregation of CC0 and CC1 (i.e., component carriers) to which the same analog receive beam weight is applied),39 
030284.18744Qualcomm Ref. No. 200718 wherein at least two CCs in the first group of CCs are in different frequency bands (Davydov, Fig. 2A depicts that in a non-limiting example, two CCs (e.g., CC1 and CC2) are in different frequency bands, while Davydov, paragraph [0055] teaches that in one example, UE indicates that band A and band C share a same antenna panel but a separate antenna panel is used for band B (i.e., at least two CCs use different frequency bands)); and
beamform, based on the first indication, antenna resources for T least one of transmitting signals to, or receiving signals from the second apparatus over each of the CCs in the first group of CCs using the analog beamformer (Davydov, paragraph [0039] teaches that more than one CC (i.e., first group of CCs) at UE share the same receiving beam at the same time (i.e,, beamforming by receiver based on first group of CCs)). 

As to claim 13:
Davydov teaches the limitations of claim 12, and teaches the remaining limitation of claim 13, as follows:
13. The apparatus of claim 12, 
wherein the one or more processors are further configured to receive a configuration of at least one configured list of CCs (Davydov, paragraph [0030] teaches that a UE can be configured with one or more CCs (i.e., UE receives a configured list of CCs),  
wherein the first group of CCs corresponds to the at least one configured list of CCs (Davydov, paragraph [0030] teaches that in a non-limiting example, UE may implement all configured CCs through one antenna or panel (i.e., configured list of CCs received by UE corresponds to at least the first group of CCs that is taught by Davydov, paragraph [0039] to share the same receiving beam).  

As to claim 14:
	Davydov teaches the limitations of claim 13, and teaches the remaining limitation of claim 14, as follows:
14. The apparatus of claim 13, 
wherein the one or more processors are configured to receive the configuration based on transmitting the first indication (Davydov, paragraph [0037] and [0038] teach that after UE reports whether CCs share the same receiving beam (i.e., based on at least UE transmitting a first indication), then BS provides to UE a configuration (i.e., UE receives configuration based on first indication) of both a control channel and a data channel for all CCs for the UE).

As to claim 15:
	Davydov teaches the limitations of claim 14, and teaches the remaining limitation of claim 15, as follows:
15. The apparatus of claim 14, 
wherein the first indication includes an identifier associated with the at least one list of CCs (Davydov, paragraph [0034] teaches that UE may include a panel index (i.e., identifier) associated with a beam while reporting multiple CCs that share the beam).

As to claim 16:
	Davydov teaches the limitations of claim 14, and teaches the remaining limitation of claim 16, as follows:
16. The apparatus of claim 14, 
wherein the apparatus is a user equipment (UE), wherein the one or more processors are configured to receive, from an access point (Davydov, paragraph [0037] and [0038] teach that gNB (i.e., access point) provides configuration to a UE (i.e., apparatus)),
the configuration of the at least one configured list of CCs as uplink CCs having a same spatial relation (Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same beam for transmission of uplink channels, with the beam being based in a non-limiting example on a PUCCH beam indicated by PUCCH-spatialRelationlnfo, (i.e., same spatial relation)).
As to claim 17:
	Davydov teaches the limitations of claim 14, and teaches the remaining limitation of claim 17, as follows:
17. The apparatus of claim 14, 
wherein the apparatus is a user equipment (UE), wherein the one or more processors are configured to receive, from an access point (Davydov, paragraph [0037] and [0038] teach that gNB (i.e., access point) provides configuration to a UE (i.e., apparatus)),
the configuration of the at least one configured list of CCs as downlink CCs having a same quasi-colocation (QCL) assumption (Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption)).

As to claim 23:
	Davydov teaches the limitations of claim 23, as follows:
23. A method for wireless communication, comprising: 
receiving, by a first node from a second node (Davydov, paragraph [0033], UE (i.e., second node) reports to BS (i.e., first node) hence, the first node receives from the second node), 
a first indication that at least a first group of component carriers (CCs) share an analog beamformer at the second node (Davydov, paragraph [0034] teaches that in a non-limiting example, the beam reported by the UE indicates whether the BWPs or CCs share the same panel or not (i.e., a first indication), while Davydov, paragraph [0039] that one or more CCs (i.e, first group of CCs) share the same receiving beam (i.e., a first indication) at the same time, and Davydov, paragraph [0084] teaches carrier aggregation of CC0 and CC1 (i.e., component carriers) to which the same analog receive beam weight is applied),
wherein at least two CCs in the first group of CCs are in different frequency bands (Davydov, Fig. 2A depicts that in a non-limiting example, two CCs (e.g., CC1 and CC2) are in different frequency bands, while Davydov, paragraph [0055] teaches that in one example, UE indicates that band A and band C share a same antenna panel but a separate antenna panel is used for band B (i.e., at least two CCs use different frequency bands)); and
beamforming, by the first node and based on the first indication, antenna resources for at least one of receiving or transmitting signals over each of the CCs in the first group of CCs based on the analog beamformer (Davydov, paragraph [0039] teaches that more than one CC at UE share the same receiving beam at the same time that supports an inference that BS must transmit more than one CC on the same beam so that the UE may receive the CCs ((in other words, beamforming by BS, i.e., first node, based on first indication is taught)).

As to claim 24:
	Davydov teaches the limitations of claim 23, and teaches the remaining limitation of claim 24, as follows:
24. The method of claim 23, further comprising 
transmitting, by the first node, a configuration of at least one configured list of CCs (Davydov, paragraph [0030] teaches that a BS (i.e., first node) can configure a UE with one or more CCs (i.e., first node transmits a configured list of CCs),
wherein the first group of CCs corresponds to the at least one configured list of CCs (Davydov, paragraph [0030] teaches that in a non-limiting example, UE may implement all configured CCs through one antenna or panel (i.e., configured list of CCs received by UE corresponds to at least the first group of CCs that is taught by Davydov, paragraph [0039] to share the same receiving beam).  

As to claim 25:
	Davydov teaches the limitations of claim 24, and teaches the remaining limitation of claim 25, as follows:
25. The method of claim 24, 
wherein transmitting the configuration is based on receiving the first indication (Davydov, paragraph [0037] and [0038] teach that after UE reports (i.e., BSwhether CCs can share the same receiving beam (i.e., based on at least UE transmitting a first indication), then BS transmits to UE a configuration of both a control channel and a data channel for all CCs for the UE).

As to claim 26:
	Davydov teaches the limitations of claim 23, and teaches the remaining limitation of claim 26, as follows:
26. The method of claim 23, further comprising 
transmitting, by the first node, a configuration of a combination of CCs separate from a configured list of CCs having a same spatial relation or quasi-colocation (QCL) assumption (Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same transmission beam for transmission of uplink channels, with the example beam being based on one PUCCH beam indicated by PUCCH-spatialRelationlnfo, while Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption).

As to claim 27:
	Davydov teaches the limitations of claim 26, and teaches the remaining limitation of claim 27, as follows:
27. The method of claim 26, further comprising 
transmitting the configured list of CCs (Davydov, paragraph [0030] teaches that BS transmits configuration to UE with one or more component carriers (CCs) and one or more beams to transmit and/or receive signals),
wherein the combination of CCs includes a CC from the configured list of CCs (Examiner’s interpretation is anytime there is transmission on a CC, it necessarily must be at least one from the configured list. See, also Davydov, paragraph [0030] that teaches a non-limiting example of all CCs sharing a beam) and 
does not include another CC from the configured list of CCs (Examiner interprets this limitation as the access point uses a subset of the reported CCs to create the configured list, whereby it excludes CCs not in the subset. Examiner recommends the Applicant to amend around this interpretation to overcome Davydov, paragraph [0030] which teaches a non-limiting example of some (i.e., not all) CCs sharing a beam, i.e., a CC from the configured list of CCs may not be included for reception or transmission for a particular UE).

As to claim 29:
	Davydov teaches the limitations of claim 29, as follows:
29. An apparatus for wireless communication, comprising: 
a transceiver (Davydov, FIG. 7 depicts UE (i.e., apparatus for wireless communication) communicating bi-directionally with RAN/AP, with a transceiver being inherent to such communication);
a memory (Davydov, FIG. 8, part 804G) configured to store instructions; and 
one or more processors (Davydov, FIG. 8, part 804E) communicatively coupled with the transceiver and the memory, 
wherein the one or more processors are configured to: 
receive, from a second apparatus, (Davydov, paragraph [0033], UE (i.e., second apparatus) reports to BS (i.e., apparatus) that receives from UE),
a first indication that at least a first group of component carriers (CCs) share an analog beamformer at the second apparatus (Davydov, paragraph [0034] teaches that in a non-limiting example, the beam reported by the UE indicates whether the BWPs or CCs share the same panel or not (i.e., a first indication), while Davydov, paragraph [0039] that one or more CCs (i.e, first group of CCs) share the same receiving beam (i.e., a first indication) at the same time, and Davydov, paragraph [0084] teaches carrier aggregation of CC0 and CC1 (i.e., component carriers) to which the same analog receive beam weight is applied); 
wherein at least two CCs in the first group of CCs are in different frequency bands (Davydov, Fig. 2A depicts that in a non-limiting example, two CCs (e.g., CC1 and CC2) are in different frequency bands, while Davydov, paragraph [0055] teaches that in one example, UE indicates that band A and band C share a same antenna panel but a separate antenna panel is used for band B (i.e., at least two CCs use different frequency bands)); and
beamform, based on the first indication, antenna resources for at least one of receiving or transmitting signals over each of the CCs in the first group of CCs based on the analog beamformer (Davydov, paragraph [0039] teaches that more than one CC at UE share the same receiving beam at the same time that supports an inference that BS must transmit more than one CC on the same beam so that the UE may receive the CCs ((in other words, beamforming by BS based on first indication is taught)). 42 030284.18744Qualcomm Ref. No. 200718 

As to claim 30:
	Davydov teaches the limitations of claim 29, and teaches the remaining limitation of claim 30, as follows:
30. The apparatus of claim 29, wherein the one or more processors are further configured to 
transmit a configuration of at least one configured list of CCs (Davydov, paragraph [0030] teaches that a BS (i.e., first node) may configure a UE with one or more CCs (i.e., first node transmits a configured list of CCs),
wherein the first group of CCs corresponds to the at least one configured list of CCs (Davydov, paragraph [0030] teaches that in a non-limiting example, UE may implement all configured CCs through one antenna or panel (i.e., configured list of CCs received by UE corresponds to at least the first group of CCs that is taught by Davydov, paragraph [0039] to share the same receiving beam).  

As to claim 31:
	Davydov teaches the limitations of claim 30, and teaches the remaining limitation of claim 31, as follows:
31.  The apparatus of claim 30, 
wherein transmitting the configuration is based on receiving the first indication (Davydov, paragraph [0037] and [0038] teach that after UE reports (i.e., BSwhether CCs can share the same receiving beam (i.e., based on at least UE transmitting a first indication), then BS transmits to UE a configuration of both a control channel and a data channel for all CCs for the UE).
	
As to claim 32:
	Davydov teaches the limitations of claim 29, and teaches the remaining limitation of claim 32, as follows:
32.  The apparatus of claim 29, 
wherein the one or more processors are further configured to transmit a configuration of a combination of CCs separate from a configured list of CCs having a same spatial relation or quasi-colocation (QCL) assumption (Davydov, paragraph [0049] teaches that a UE is configured with multiple CCs that share the same transmission beam for transmission of uplink channels, with the example beam being based on one PUCCH beam indicated by PUCCH-spatialRelationlnfo, while Davydov, paragraph [0043] teaches that a UE may be configured with multiple downlink signals that are transmitted for one or more CCs, with the multiple downlink signals being quasi co-located with spatial receiving parameters (i.e., same QCL assumption).

As to claim 33:
	Davydov teaches the limitations of claim 32, and teaches the remaining limitation of claim 33, as follows:
33.  The apparatus of claim 32, 
wherein the one or more processors are further configured to transmit the configured list of CCs (Davydov, paragraph [0030] teaches that a UE can be configured (i.e., the BS transmits configuration information) with one or more component carriers (CCs) and one or more beams to transmit and/or receive signals),
wherein the combination of CCs includes a CC from the configured list of CCs (Examiner’s interpretation is anytime there is transmission on a CC, it necessarily must be at least one from the configured list. See, also Davydov, paragraph [0030] that teaches a non-limiting example of all CCs sharing a beam) 
and does not include another CC from the configured list of CCs (Examiner interprets this limitation as the access point uses a subset of the reported CCs to create the configured list, whereby it excludes CCs not in the subset. Examiner recommends the Applicant to amend around this interpretation to overcome Davydov, paragraph [0030] which teaches a non-limiting example of some (i.e., not all) CCs sharing a beam, i.e., a CC from the configured list of CCs may not be included for reception or transmission for a particular UE).

Related Art
The prior art made of record and not relied upon for this office action is considered pertinent to applicant's disclosure. 
Pub. No. US 2019/0335477 A1 ("Nam") - teaches a system and method for enabling techniques for multiple receive and transmit beams at a UE that may be spatially associated with a single beam from a base station. The techniques enable the UE to indicate various groups of CCs that share a beamformer in receive and transmit directions, thus enabling the BS to use the same CCs for transmitting downlink or uplink with the UE. Examplary FIG. 5 illustrates a method whereby a UE first transmits a capability indication to a base station that indicate that multiple receive beams are supported, determined based on one or more conditions at the UE. After receiving the UE indication, the BS configures a TCI state may be configured for multiple receive modes and transmits the configuration information to the UE, thus allowing beamforming to occur based on UE's capability reporting. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412


/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412